department of the treasury internal_revenue_service washington d c uniform issue list j i feb tep part tax exempt and govornment entities division legend company a company b i bank c date e date f date g amount h amount j amountk amount l ira x iray dear this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code page you represent that you received a distribution of amount h from ira x and a distribution of amount j from ira y you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to mental and physical incapacities which impaired your ability to handle your financial affairs including the rollover of amounts h and j under penalty of perjury your authorized representative has submitted the following facts and representations you are years old and maintained ira x with company a and ira y with ira x contained amount h and ira y contained amount j on date e company b you requested a withdrawal from iras x and y you received amounts h and j minus applicable withholding for federal and state taxes from the iras you to your daughter for her purchase of a home and immediately loaned amount k deposited the remaining funds in a money market account with bank c on date f you withdrew amount l from the money market account to pay bills you have maintained that a stroke suffered on date g impaired your ability to make sound financial decisions regarding ira x and ira y based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount h from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 a’ page i sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from ‘an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your ability to timely roll over amount h and itis represented that the stroke you amount j or any portion thereof to an ira suffered impaired your ability to make financial decisions however no medical documentation was submitted on your behalf which would demonstrate that you were effectively disabled and incapable of handling your financial affairs in an appropriate manner during the relevant time period on the contrary the facts submitted indicate otherwise the fact that you deposited the distributions from iras x and_y into a money market account loaned money to your daughter and later paid bills with the funds belies the representation that you were unable to make financial decisions furthermore the medical_condition occurred approximately two years before the distribution of amounts h and j therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amounts h and j thus your contributing amount h and amount j or any portion thereof into _an ira will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such distribution contribution will not be satisfied - 6a a page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact yat id please address all correspondence to se t ep ra t sincerely yours enclosures deleted copy of ruling letter notice of intention to disclose cc
